  Case 7:16-cv-00108-O Document 163 Filed 06/12/19                 Page 1 of 6 PageID 4698


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION


 FRANCISCAN ALLIANCE, INC., et al.,

                        Plaintiffs,

                v.                                       No. 7:16-cv-00108-O

 ALEX M. AZAR II, Secretary
 of Health and Human Services, et al.,

                        Defendants.


            REPLY TO PLAINTIFFS’ RESPONSE TO NOTICE REGARDING
             ISSUANCE OF THE NOTICE OF PROPOSED RULEMAKING
                   TO AMEND CHALLENGED REGULATIONS

       Pursuant to this Court’s June 7, 2019 Order, ECF No. 161, Defendants hereby reply to

Plaintiffs’ Response to HHS’s Notice Regarding Issuance of Notice of Proposed Rulemaking to

Amend Challenged Rules, ECF No. 160. For the reasons explained in Defendants’ Notice, ECF

No. 159, and for the additional reasons below, Defendants respectfully ask that the Court

postpone ruling on Plaintiffs’ summary judgment motions to allow HHS to complete its ongoing

efforts to amend the regulations challenged in this litigation.

       Postponing ruling on Plaintiffs’ motions would promote judicial economy and would

avoid an unnecessary decision that will likely be overtaken by events. Indeed, this case was

stayed for over seventeen months precisely because, in the Court’s view, “staying the case and

resuming consideration of all pending motions when HHS completes reconsideration of the Rule

will promote judicial efficiency and impose no undue prejudice on Plaintiffs.” ECF No. 105 at 9

(emphasis added); see also id. at 8-9 (“Because HHS’s reconsideration of the Rule may moot

some or all of Plaintiffs’ claims presented in their motion for summary judgment, proceeding to
  Case 7:16-cv-00108-O Document 163 Filed 06/12/19                      Page 2 of 6 PageID 4699


the merits before reconsideration is complete may waste limited judicial and party resources.”

(emphasis added)). Although the stay has been lifted, the same considerations that justified a

stay now counsel in favor of postponing a ruling on Plaintiffs’ pending motions.1 Indeed,

postponement is even more appropriate now, in light of the May 24, 2019 Notice of Proposed

Rulemaking, which, if finalized, would likely moot this case by addressing the two flaws this

Court identified in its order granting Plaintiffs’ motion for a preliminary injunction.

        Plaintiffs provide no compelling reason for the Court to rule on their summary judgment

motions now, before the agency’s rulemaking is complete. Plaintiffs are, of course, still

protected by this Court’s preliminary injunction, and thus will not be prejudiced by the delay

while the Department of Health and Human Services (“HHS”) works toward finalizing a new

rule. To the degree there are lingering disputes between the parties after the agency completes

the rulemaking process, the issues before the Court will likely differ from those presented by

Plaintiffs’ summary judgment motions, which weighs strongly in favor of postponing a ruling.

        Plaintiffs suggest that they may not be satisfied with the new rule as outlined in the

NPRM, even if it is finalized, because “it wouldn’t replace [the current definition of ‘sex’] with

any new definition limited to biological sex.” Pls.’ Resp. at 6. Plaintiffs’ objection to proposed

rules that (i) have not been finalized, and (ii) are not the subject of this litigation, is no reason to

rush to rule on motions for summary judgment with respect to the current regulations, which that

will soon be replaced. Plaintiffs, in essence, seek a declaratory judgment regarding how HHS

may interpret the statute prospectively, rather than relief limited to the regulations that they




        1
         Defendants previously agreed that the stay could be lifted because they did not know
how long it would take to “reevaluat[e] the reasonableness, necessity, and efficacy of the Rule.”
ECF No. 125. But now that the proposed rule has been issued, the reasons for lifting the stay no
longer exists.
                                                    2
  Case 7:16-cv-00108-O Document 163 Filed 06/12/19                   Page 3 of 6 PageID 4700


challenge. But any such decision would be purely advisory and therefore improper. See Life

Partners, Inc. v. Life Ins. Co. of N. Am., 203 F.3d 324, 325 (5th Cir. 1999) (“Federal courts do

not render advisory opinions.”).

       Plaintiffs also justify their request for immediate action on their summary judgment

motions by pointing out that other parties may challenge the NPRM if it is finalized. But

potential future litigation that may challenge the new rule does not require an immediate ruling

on Plaintiffs’ summary judgment motions. Even if a third party were to challenge the new rule,

and even if that rule were enjoined, the government would still itself be enjoined from enforcing

the current rules based on the Court’s existing order. Plaintiffs, therefore, would still not suffer

any prejudice from a postponement while HHS’s rulemaking concludes.

       Citing El Paso Electric Company v. FERC, 667 F.2d 462 (5th Cir. 1982), Plaintiffs

suggest that Defendants are attempting to “escape review” of the current regulations. See Pls.’

Resp. at 3. But that is incorrect. This Court already reviewed the current regulations when it

considered Plaintiffs’ motion for a preliminary injunction and concluded that they are

substantively unlawful under the Administrative Procedure Act. The proposed rule aims to

address the flaws the Court identified, among other things. El Paso Electric Company,

moreover, addressed whether the plaintiffs’ claim was entirely moot in light of an ongoing

rulemaking and therefore no longer justiciable. See 667 F.2d at 467. City of Mesquite v.

Aladdin’s Castle, Inc., 455 U.S. 283 (1982), which Plaintiffs also cite, similarly addressed the

issue of justiciability, and is therefore inapposite. See id. at 288-89 & n.1. Here, by contrast,

Defendants ask the Court merely to exercise its inherent authority to control its docket to

postpone consideration of Plaintiffs’ motions pending the outcome of the ongoing rulemaking.

See Landis v. N. Am. Co., 299 U.S. 248, 254 (holding that courts have the inherent authority to



                                                  3
  Case 7:16-cv-00108-O Document 163 Filed 06/12/19                   Page 4 of 6 PageID 4701


“control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants”). Where, as here, an agency has issued a notice of proposed

rulemaking that will likely moot the issues in litigation, it is common for courts to exercise that

authority to postpone issuing a ruling. See, e.g., Frito-Lay, Inc. v. U.S. Dep’t of Labor, 20 F.

Supp. 3d 548, 554 (N.D. Tex. 2014); Sierra Club, Inc. v. St. Johns River Water Mgmt. Dist., No.

6:14-cv-1877, 2016 WL 1317775, at *3 (M.D. Fla. Apr. 5, 2016); Sierra Club v. Van Antwerp,

560 F. Supp. 2d 21, 23, 25 (D.D.C. 2008).

       Moreover, the Sixth Circuit’s recent opinion in Doe v. BlueCross BlueShield of

Tennessee, Inc., No. 18-5987, 2019 WL 2353207 (6th Cir. June 4, 2019), does not support

Plaintiffs’ argument. In Doe, the plaintiff relied on one aspect of the current regulations to

support his claim that Section 1557 of the Affordable Care Act requires his insurer to make

medication available at his preferred pharmacy. The Sixth Circuit rejected that claim,

concluding that the plain language of the ACA did not allow the plaintiff to obtain the

affirmative relief he seeks. Accordingly, there was no need to consider HHS’s ongoing

rulemaking, because, in the Sixth Circuit’s view, HHS could never interpret the ACA in such a

way as to allow the plaintiff to succeed on his claim. Indeed, it is not apparent from either the

Sixth Circuit’s opinion or from the docket that the parties in Doe ever informed that court that

HHS was reconsidering the current regulations. This case, by contrast, is an action to prevent

HHS from enforcing regulations that are already enjoined and that the agency has proposed to

materially revise in an ongoing rulemaking. Unlike in Doe, therefore, the rulemaking will likely

affect the outcome of this litigation, and it may moot Plaintiffs’ claims entirely.

       Finally, Plaintiffs point to this Court’s recent order in DeOtte v. Azar, No. 4:18-cv-00825

(N.D. Tex. June 5, 2019), which permanently enjoined HHS from enforcing a different set of



                                                  4
  Case 7:16-cv-00108-O Document 163 Filed 06/12/19                     Page 5 of 6 PageID 4702


regulations as to the specific class of plaintiffs in that case. Pls.’ Resp. at 3. In contrast to the

relief the Court provided in DeOtte, Plaintiffs here improperly seek relief on a nationwide basis.

Even if the Court were to proceed to rule on Plaintiffs’ summary judgment motions now, it

should limit any relief to redressing the cognizable injuries of the parties before it, as in DeOtte.

DATED: June 12, 2019                            Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                JENNIFER D. RICKETTS
                                                Director, Federal Programs Branch

                                                MICHELLE R. BENNETT
                                                Assistant Director, Federal Programs Branch

                                                /s/ Bradley P. Humphreys_____
                                                BRADLEY P. HUMPHREYS
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                20 Massachusetts Ave. NW
                                                Washington, DC 20530
                                                phone: (202) 305-0878
                                                fax: (202) 616-8470
                                                email: Bradley.Humphreys@usdoj.gov

                                                Counsel for Defendants




                                                   5
  Case 7:16-cv-00108-O Document 163 Filed 06/12/19                Page 6 of 6 PageID 4703




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2019, a copy of the foregoing Status Report was filed

electronically via the Court’s ECF System, which effects service upon counsel of record.


                                                    /s/ Bradley P. Humphreys
                                                    Bradley P. Humphreys
